Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 24, 26, 27 and 36-40 in the reply filed on September 09, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2020 and February 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26, 27 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UMBERT (U.S. Publication No. 20180062247).
UMBERT, in figures 2-4, discloses:
Claim 24: A wireless communication equipment installation, comprising: wireless communication equipment (10) including a radiating element configured to emit radio signals; and a concealment system including: a base concealment member (4); an aperture (8) defined in the base concealment member; and a shroud member (12) mounted in or over the aperture; wherein: the shroud member is disposed adjacent the radiating element and in the path of radio signals emitted from the radiating element; the base concealment member is formed of a first material (metal); the shroud member is formed of a second material (non-metal) that is different from the first material; and the second material is less attenuating of the radio signals emitted from the radiating element than the first material (paras. [0032]-[0033]).
Claim 26: further including a shroud mounting system (2, 5, 7, 11) securing the shroud member to the base concealment member.
Claim 27: wherein the shroud mounting system includes a frame (2); the frame is secured to the base concealment member adjacent the aperture; and the shroud member is mounted on the frame (fig. 3).
Claim 36: wherein the frame is bonded to a peripheral portion of the shroud member (para. [0049]).
Claim 37: wherein: the frame (2) is configured to be mounted on a first face (portion of 4 left of antenna 10 as shown in fig. 4) of the base concealment member about the aperture; and the shroud mounting system further includes a backing member (11) configured to be mounted on an opposing second face (portion of 4 below antenna 10 as shown in fig. 4) of base concealment member and coupled to the frame. (It is noted that the terms “first face” and “second face” are broad enough that they do not require either face to be a rear face or a front face)
Claim 38: wherein the frame (11) is formed of fiberglass reinforced plastic (para. [0046]).
Claim 39: including an antenna mounting system (vertical pole, hinge pivot, and bracket combination shown in fig. 4) configured to secure an antenna including the radiating element to the base concealment member.
Claim 40: wherein the antenna mounting system includes an adjustment mechanism to selectively set a vertical position of the radiating element relative to the aperture (fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845